For the first time in the judicial history of this State since the adoption of the Constitution *Page 287 
of 1885 has the question been squarely presented to this Court whether it is within the power of the Legislature in view of the limitations placed upon that body by Section 6 of Article IX of the Constitution to empower political subdivisions of the State or smaller taxing units as political agencies of the State to issue bonds which become potential obligations of the State for other purposes than those specified in the Section of the Constitution referred to above.
The question was not involved nor decided in Bannerman v. Catts, 80 Fla. 170, 85 So.2d Rep. 336. The attack was upon the validity of the Acts creating the Everglades Drainage District, Chapter 6456, Acts 1913, and amendments. After disposing of some constitutional questions the learned Circuit Judge who wrote the opinion said: "There being no constitutional prohibition against the passage of such statute, the Act is valid." Text 343.
It was at the time that case was decided generally conceded that bonds issued by drainage districts or smaller taxing agencies than the State could not be assumed indirectly by the State and paid by the levy of a State excise tax. See Martin v. Dade Muck Land Co., 95 Fla. 530, 116 So.2d Rep. 449. But see Carlton v Mathews, 103 Fla. 301, 137 So.2d Rep. 815.
In Lainhart v. Catts, 73 Fla. 735, 75 So.2d Rep. 47, the question was not presented. In that case the validity of Chapter 6456, supra, was attacked but not on the ground that the Legislature had no power to authorize the issuing of bonds by the district. Nor was the point presented in Lewis v. Leon County, 91 Fla. 118, 107 So.2d Rep. 146.
It is true that this Court has in many cases upheld the validity of bonds issued by counties and smaller taxing districts created by legislative authority but in no case was *Page 288 
the point which is presented in this case either made by the attorneys, referred to by the Court, or discussed in any phase of it.
Aside from that single question I have no difficulty in agreeing to the conclusion reached in this case and the argument of the learned counsel for the Appellees both as contained in their excellent brief and as expressed in oral discussion before the Court in January of the present year.
I do, however, earnestly hope that at some time this Court will meet the question on its merits and if it may find no other authority for the exercise of the legislative power challenged in this case than to point out that the inhibition upon the Legislature definitely placed by Section 6 of Article IX of the Constitution is limited to the issuing ofState bonds that the Court will say so.
                    ON PETITION FOR REHEARING